MEIERHENRY, Justice.
[¶ 1.] The child D.M. became eligible for adoption through the Department of Social Services (DSS) after the parental rights to the child were involuntarily terminated by the trial court. DSS began the process of finding an adoptive placement. *580Accordingly, DSS approved three adoptive families, two of the families were relatives of D.M., the other was a non-related foster family.
[¶2.] DSS rejected both of the family placements, selecting the foster family for D.M.’s adoption. Faye and Kelly Degen, a great aunt and uncle, were one of the family placements. After the termination of the parental rights in the Abuse and Neglect (A <& N) action and subsequent to DSS selecting the adoptive placement of the child, Degens filed a Motion to Intervene for the purpose of challenging DSS’s selection and seeking placement of the child with them. DSS claimed that De-gens were prohibited from intervening.
[¶ 3.] The trial court determined that Degens could not intervene as a matter of right, but could intervene if permitted by the court. Nonetheless, after a motion hearing, the trial court denied intervention because it would unduly delay D.M.’s adoption. We affirm. On appeal, Degens raise the following issue:
Whether Degens, as relatives of D.M., have the right to intervene in the A & N proceeding for the purpose of seeking adoptive placement of the child D.M. after they were approved but not selected by DSS.
[¶ 4.] The issue in this case involves statutory interpretation which “is a question of law, which we review de novo.” See Coble v. Hanson, 2001 SD 8, ¶ 5, 620 N.W.2d 772, 773 (citation omitted).
DECISION
[¶ 5.] Degens argue that they should be allowed to intervene as a matter of right under SDCL 15-6-24(a). To permit intervention, a court must determine if the requirements of the statute are satisfied. The statute provides:
Upon timely application anyone shall be permitted to intervene in an action:
(1) When a statute of the state confers an unconditional right to intervene; or (2) When the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.
Id. (emphasis added). In applying SDCL 15-6-24(a), we have said “[t]he purpose of intervention is to obviate delay and the multiplicity of suits by creating an opportunity to persons directly interested in the subject matter to join in an action or proceeding already instituted.” Mergen v. Northern States Power Co., 2001 SD 14, ¶ 5, 621 N.W.2d 620, 622.
[¶ 6.] Initially, it should be noted that SDCL 15-6-24(a) is a rule of civil procedure which only applies to certain proceedings in the Child Abuse and Neglect Statutes. SDCL Ch 26-7A. The law provides that only adjudicatory hearings are “conducted in accordance with rules of civil procedure.” SDCL 26-7A-34(l). An adjudicatory hearing is “a hearing to determine whether the allegations of a petition alleging that a child is abused or neglected are supported by clear and convincing evidence or whether the allegations of a petition alleging a child to be in need of supervision or a delinquent are supported by evidence beyond a reasonable doubt.” SDCL 26-7A-l(2). The Degens did not seek to intervene at the adjudicatory phase of the proceeding but instead sought to intervene in the post-dispositional phase of the case. The rules of civil procedure do not apply to “dispositional hearings and all other hearings ... [which] shall be conducted and designed to inform the court fully of the exact status of the child and to ascertain the history, envi*581ronment and past and present physical, mental and moral condition of the child and the child’s parents, guardian or custodian.” SDCL 26-7A-34(2). Since this was a review hearing following the court’s decision to terminate parental rights, the rules of civil procedure do not apply. Consequently, SDCL 15-6-24(a)(l) does not provide Degens a right to intervene as a matter of law.
[¶ 7.] Neither do the A & N statutes give Degens the right to intervene. The law is silent as to intervention by a family member seeking to adopt. Adoptive placement responsibilities are delegated to DSS without further directive or guidance. The law provides:
Upon the entry of the final decree of disposition terminating the parental rights of both parents or of the surviving parent, the court shall vest the Department of Social Services with the custody and guardianship of the person of the child for the purpose of placing the child for adoption and authorizing appropriate personnel of the department to consent to adoption of the child without need for any notice or consent of any parent of the child.
SDCL 26-8A-27.
[¶ 8.] In the 2002 legislative session, the South Dakota Legislature did expand the right to intervene in other (non-A & N) child custody cases and in certain circumstances gave non-related primary caretakers the right to intervene.1 SDCL 25-5-29. The law specifies a parent’s presumptive right to the custody of his or her child but allows that presumption to be rebutted by a non-relative intervenor. However, the legislature specifically excluded the right to intervene in A & N proceedings.
[¶ 9.] Degens, pointing to the adoption statutes, argue that the adoption statutes contemplate possible challenges to adoptions and, in effect, support their right to intervene. The adoption statute provides that when an order of adoption is challenged, the court is required to “give due consideration to the interests of the parties.” SDCL 25-6-2. Degens contend if a third party is not allowed to intervene and challenge the adoption, why would the statute specifically require the court to consider the “interests of the parties.” The statute provides:
In an adoption proceeding or in any proceeding that challenges an order of adoption or order terminating parental rights, the court shall give due consideration to the interests of the parties to the proceedings, but shall give paramount consideration to the best interests of the child.
*582Id. The proceeding in this case, however, was not an adoption proceeding, it was an A & N proceeding. Whether Degens have a right to intervene in a subsequent adoption proceeding is not the issue in this case nor was it raised or briefed by the parties.
[¶ 10.] Degens rely on an Iowa Court of Appeals case to support their right to intervene. The Iowa court held that a couple wishing to adopt had the right to intervene in an A & N proceeding as “interested persons” under a rule of civil procedure similar to SDCL 15 — 6—24(a)(2). In the Interest of C.L.C. and A.M.B. Children, S.A.B. and M.D.B. Husband and Wife, Appellants, 479 N.W.2d 340 (Iowa App.1991). The Iowa court relied on specific language of an Iowa statute that allowed the court to transfer guardianship and custody of a child to “a relative or other suitable person” following termination of parental rights. IA ST § 232.117(3).2 The Iowa court determined that as suitable persons the couple had a legal right to intervene. In contrast, South Dakota statutes do not give the “relatives or other suitable persons” the right to be considered as guardians. South Dakota law directs that “the court shall vest the Department of Social Services with the custody and guardianship of the person of the child.” SDCL 26-8A-27. (emphasis added). Our analysis must rely on the language of the South Dakota statute which is clearly distinguishable from the statute relied upon by the Iowa court.
[¶ 11.] The trial court here considered permitting Degens to intervene but ultimately determined that it was not in D.M.’s best interests to unduly delay the proceedings. Although the trial court did consider Degens’ request to intervene, the court ultimately denied it for reasons other than expressed in this opinion. “ ‘This court has consistently held that where the trial court reaches the right result it will not be reversed even though based on erroneous conclusions or wrong reasons.’ ” Communication Tech. Sys., Inc. v. Dens-more, 1998 SD 87, ¶ 20, 583 N.W.2d 125, 130 (citing Owens v. City of Beresford, 87 S.D. 8, 15, 201 N.W.2d 890, 893 (1972)). At this point our legislature has not provided relatives of abused and neglected minors a legal right to intervene in post dispositional A & N proceedings for the purpose of challenging DSS’s adoptive placement. We hold that the Degens did not have a right to intervene. Therefore, the decision of trial court is affirmed.
[¶ 12.] GILBERTSON, Chief Justice, and KONENKAMP and ZINTER, Justices, concur.
[¶ 13.] SABERS, Justice, dissents.

. SDCL 25-5-29 provides: Except for proceedings under chapter 26-7A, 26-8A, 26-8B, or 26-8C, the court may allow any person other than the parent of a child to intervene or petition a court of competent jurisdiction for custody or visitation of any child with whom he or she has served as a primary caretaker, has closely bonded as a parental figure, or has otherwise formed a significant and substantial relationship. It is presumed to be in the best interest of a child to be in the care, custody, and control of the child's parent, and the parent shall be afforded the constitutional protections as determined by the United States Supreme Court and the South Dakota Supreme Court. A parent's presumptive right to custody of his or her child may be rebutted by proof:
(1) That the parent has abandoned or persistently neglected the child;
(2) That the parent has forfeited or surrendered his or her parental rights over the child to any person other than the parent;
(3) That the parent has abdicated his or her parental rights and responsibilities; or
(4) That other extraordinary circumstances exist which, if custody is awarded to the parent, would result in serious detriment to the child.


. If the court terminates the parental rights of the child’s parents, the court shall transfer the guardianship and custody of the child to one of the following:
a. The department of human services.
b. A child-placing agency or other suitable private agency, facility or institution which is licensed or otherwise authorized by law to receive and provide care for the child,
c.A parent who does not have physical care of the child, other relative, or other suitable person.
IA ST § 232.117(3) (emphasis added).